        Case 1:20-md-02974-LMM Document 7 Filed 01/22/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


IN RE: PARAGARD IUD                                    MDL DOCKET NO. 2974
PRODUCTS LIABILITY                                       1:20-MD-02974-LMM
LITIGATION

THIS DOCUMENT RELATES TO
1:21-cv-00174-LMM

            NOTICE OF APPEARANCE OF MARCUS J. SUSEN

      The undersigned, Marcus J. Susen, by and through this Court’s January 12,

2021 order [D.E. 40] hereby files this notice of appearance. Kindly please enter the

appearance of Marcus J. Susen as a counsel for the plaintiff.

Dated: January 22, 2021


                                       Respectfully submitted,

                                       /s/ Marcus Susen
                                       Marcus J. Susen
                                       Florida Bar No. 70789
                                       Susen Law Group
                                       110 E. Broward Blvd, Ste 1700
                                       Fort Lauderdale, FL 33301
                                       Phone: (954) 315-3815
                                       Email: marcus@susenlawgroup.com



                          CERTIFICATE OF SERVICE

                                          2
        Case 1:20-md-02974-LMM Document 7 Filed 01/22/21 Page 2 of 2




I certify that on this 22 of January 2020, a true and correct copy of the foregoing
document was filed electronically with the Clerk of Court using CM/ECF. Notice
of this filing will be served on all parties of record by operation of the ECF system.


                                              /s/ Marcus Susen
                                              Marcus J. Susen
                                              Florida Bar No. 70789
                                              Susen Law Group
                                              110 E. Broward Blvd, Ste 1700
                                              Fort Lauderdale, FL 33301
                                              Phone: (954) 315-3815
                                              Email: marcus@susenlawgroup.com




                                          2
